Citation Nr: 0633505	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-36 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for a fifth 
cranial nerve injury due to a tooth extraction, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to May 1995.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

During his hearing before the undersigned in July 2006, the 
veteran offered testimony in connection with a claim for 
service connection for a dental condition.  This issue is not 
certified for review by the Board and is referred to the RO 
for consideration.  

The issue of entitlement to an increased evaluation for a 
left knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's fifth cranial nerve injury due to a tooth 
extraction is productive of no more than moderate incomplete 
paralysis of the fifth cranial nerve. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
fifth cranial nerve injury due to a tooth extraction have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.655, 4.124a, Diagnostic Code 8205 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

The veteran's fifth cranial nerve injury due to a tooth 
extraction is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8205, paralysis of 
the fifth (trigeminal) cranial nerve.  A 30 percent 
evaluation is warranted for incomplete, severe paralysis; a 
50 percent rating contemplates complete paralysis.  A note 
following the diagnostic code states that the rating is 
dependent upon the relative degree of sensory manifestation 
or motor loss.

The evidence does not support a finding that the veteran has 
incomplete severe paralysis of the fifth cranial nerve.  As 
noted on VA examination in July 2002, light touch and 
pinprick were markedly reduced in the midface and lower face 
on the right, with numbness extending into the ear and to the 
neck below the jaw line.  There was some slight numbness of 
the forehead.  Massater strength, temporalis contractions and 
lateral movements of the jaw were full.  There was a slight 
decrease in eyelid closure on the right and in frontalis 
contraction on the on the right.  The examiner found that 
there was a right trigeminal nerve disorder, with sensory 
loss in the V2 and V3 distribution with numbness.  He noted a 
hint of decreased strength in the frontalis and orbicularis 
oculi inervated by cranial nerve VII, not cranial nerve V.  

Nothing in the medical record, including VA outpatient 
treatment records dated from January 2002 to 2003, which do 
not reflect treatment of this disability, as well as the 
above discussed VA examination, indicates that the incomplete 
paralysis of the veteran's jaw is more than moderate.  
Therefore, the disability is appropriately rated as 10 
percent disabling.

Duty to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's August 2003 letter described the evidence needed to 
support the veteran's claim.  While it did not specifically 
state that he should send any evidence in his possession to 
VA, he was informed that it was his responsibility to support 
his claim with appropriate evidence.  He also has forwarded 
evidence to VA in support of his claim and thus the fourth 
requirement has been met.  The August 2003 letter was sent 
after the November 2002 denial of an increased rating; 
however, there was no harm to the appellant.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  VA subsequently readjudicated the 
claims based on all the evidence in September 2005, without 
taint from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and the timing or content of the notice did not 
affect the essential fairness of the decision.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the issue on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  In that regard, as 
the Board concludes that the preponderance of the evidence is 
against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, he 
has been examined, and records have been obtained.  He has 
not identified any records which could be pertinent to his 
claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  


ORDER

An increased rating beyond 10 percent for a fifth cranial 
nerve injury due to a tooth extraction is denied.  


REMAND

The veteran seeks an increased evaluation for a left knee 
disorder.  The Board notes that he was last examined for 
disability evaluation in July 2004.  During his July 2006 
hearing before the undersigned, the veteran argued that he 
should be afforded a current VA examination to assess the 
manifestations of his left knee disability since the disorder 
had worsened since his last VA examination, including that he 
had less range of motion and less stability.  VA's duty to 
assist the veteran includes obtaining a medical examination 
where the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  A VA 
examination is required to determine the current disability 
picture for the left knee disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed of 
the information and evidence needed to 
establish a disability rating and 
effective date for the issue on appeal 
as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA 
examination to evaluate his left knee 
disorder.  All pathology attributable to 
the service-connected disability should 
be identified.  Any tests and studies, 
including X-rays, deemed necessary should 
be accomplished.  The veteran's left knee 
should be examined for ranges of motion, 
stated in degrees. The examiner should 
determine if there is instability, 
recurrent subluxation, or other 
limitation of the left knee.  The 
examiner should also determine whether 
the left knee exhibits weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination. 

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted, the veteran should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  
The veteran and his representative should 
then be given an opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


